Case
 Case19-12337
      20-01022Doc
               Doc122-8
                   3-8 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit7.7.Report
                                                                             Reportofof
                                Income Page 1 of 4
Case
 Case19-12337
      20-01022Doc
               Doc122-8
                   3-8 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit7.7.Report
                                                                             Reportofof
                                Income Page 2 of 4
Case
 Case19-12337
      20-01022Doc
               Doc122-8
                   3-8 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit7.7.Report
                                                                             Reportofof
                                Income Page 3 of 4
Case
 Case19-12337
      20-01022Doc
               Doc122-8
                   3-8 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit7.7.Report
                                                                             Reportofof
                                Income Page 4 of 4
